Case 1:18-cv-00289-ILG-ST Document 236 Filed 04/24/20 Page 1 of 1 PageID #: 9430



                                                                                                                           525 W. Monroe Street
                                                                                                                           Chicago, IL 60661-3693
                                                                                                                           312.902.5200 tel
                                                                                                                           www.kattenlaw.com

 April 24, 2020
                                                                                                                           JONATHAN L. MARKS
                                                                                                                           jonathan.marks@kattenlaw.com
 VIA ECF                                                                                                                   312.902.5337 direct
                                                                                                                           312.577.1061 fax

 Magistrate Judge Steven L. Tiscione
 United States District Court
 225 Cadman Plaza East
 Courtroom N504, Chambers Room N503
 Brooklyn, NY 11201

            Re:      State Farm Mut. Auto. Ins. Co., et al. v. Parisien, et al., No. 1:18-cv-00289 –
                     Notice of Settlement Discussions

 Dear Judge Tiscione:

         Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire and
 Casualty Company (together, the “State Farm Entities”) respectfully write on behalf of the State
 Farm Entities and the Professional Defendants,1 the Rybak Defendants,2 the DME Defendants,3
 and Buslon and Masigla4 to notify the court that the parties in the above-referenced action have
 entered into settlement discussions. The parties have proposed that, for a period of 30 days, they
 refrain from engaging in any discovery or motion practice in order to focus on resolving their
 disputes in good faith. This 30-day “stand down” will further relieve the Parties from the time,
 costs, and burden of complying with their respective discovery and motion practice obligations
 during settlement discussions and preserve the Parties’ and the Court’s resources. The parties
 will promptly notify the Court if the matter is settled, and if it is not by the conclusion of the 30-
 day period, then they will promptly file a status report.

 Respectfully submitted,

 /s/ Jonathan Marks

 Jonathan L. Marks


 1
  “Professional Defendants” refers to the following defendants: Francois Jules Parisien, M.D, Luqman Dabiri, M.D.
 Ksenia Pavlova, D.O., Frances Lacina, D.O., Allay Medical Services, P.C., FJL Medical Services, P.C., JFL
 Medical Care P.C., JPF Medical Services P.C., KP medical Care P.C., PFJ Medical Care P.C., RA Medical Services
 P.C., Darren Mollo D.C., Darren Mollo D.C., P.C., ACH Chiropractic, P.C., Energy Chiropractic P.C., Island Life
 Chiropractic Pain Care, PLLC, Charles Deng, L.A.c., Charles Deng Acupuncture, P.C., David Mariano, P.T. and
 MSB Physical Therapy P.C..
 2
     The “Rybak Defendants” refers to Tatiana M. Rybak and Oleg Rybak.
 3
  The “DME Defendants” refers to the following defendants: Maiga Products Corporation, Madison Products of
 USA, Inc., Quality Health Supply Corp., Personal Home Care Products Corp., and AB Quality Health Supply Corp..
 4
     Buslon refers to Allan L. Buslon and Masigla refers to Maria Masigla a/k/a Maria Shiela Buslon P.T..
                       AUSTIN     CENTURY CITY      CHARLOTTE          CHICAGO          HOUSTON          IRVING     LOS ANGELES
                       NEW YORK     ORANGE COUNTY          SAN FRANCISCO BAY AREA                SHANGHAI         WASHINGTON, DC
                                                 LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                          A limited liability partnership including professional corporations
